                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

THE COFFEECONNEXION                          )
COMPANY, INC. d/b/a                          )
FOOD CONCEPTS                                )
     Plaintiff,                              )
                                             )
vs.                                          )         Case No.: ___________________
                                             )
BENJAMIN FOODS, LLC,                         )
DAVID SALIB, and                             )
HOWARD KLAYMAN,                              )
                                             )
       Defendants.                           )


                                      COMPLAINT

       COMES NOW the Plaintiff, the Coffeeconnexion Company, Inc. d/b/a Food Concepts, by

and through counsel, and for a Complaint against the Defendants alleges as follows:

                                           PARTIES

       1.      Plaintiff The Coffeeconnexion Company, Inc. d/b/a Food Concepts (“Food

Concepts”) is a Tennessee corporation with its principal place of business located at 216 E. Main

Street, Lebanon, Tennessee 37087.

       2.      Defendant Benjamin Foods, LLC, (“Benjamin Foods”) is a Pennsylvania limited

liability company located at 1001 South York Road, Hatboro, Pennsylvania 19040.

       3.      Defendant David Salib (“Salib”) is Chief Operating Officer of Benjamin Foods, LLC,

and may be served at the address of the corporation.

       4.      Defendant Howard Klayman (“Klayman”) is Chief Executive Officer of Benjamin

Foods, LLC, and a Pennsylvania resident who may be served at the address of the corporation.




                                                 1

      Case 3:19-cv-01134 Document 1 Filed 12/17/19 Page 1 of 9 PageID #: 1
                                  JURISDICTION AND VENUE

          5.    This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1332 as the amount

in controversy is in excess of $75,000.00, and the Plaintiff, and Defendants, are citizens of different

states.

          6.    This Court has venue of this action pursuant to 28 U.S.C. § 1391(b)(2).

                                   FACTUAL ALLEGATIONS

          7.    Plaintiff Food Concepts is in the business of supplying dry mix drink and related

products to correctional facilities and other institutional customers.

          8.    Defendant Benjamin Foods entered into two contracts with Plaintiff Food Concepts.

The first contract is a Key Account Distribution Agreement in which Food Concepts delivered grits

and related products to a warehouse for further deliver to correctional facilities by Benjamin Foods.

(Exhibit A, Key Account Distribution Agreement) The parties agreed to venue in Tennessee in the

Key Account Distribution Agreement. The second contract is a Distribution Agreement in which

Food Concepts delivered dry mix drink, sauces, and related products to a warehouse for further

deliver to correctional facilities by Benjamin Foods. (Exhibit B, Distribution Agreement)

          9.    Payment terms were “net 30,” giving Benjamin Foods thirty (30) days to pay Food

Concepts for each shipment of products delivered to full fill the needs of the correctional facilities.

          10.   Defendant Benjamin Foods did not pay the amounts owed within the 30 day period.

Defendant Benjamin Foods’ currently has outstanding unpaid orders that total Eighty Thousand Five

Hundred Eight Dollars and 40/100 Dollars ($80,508.40). (Collective Exhibit C, outstanding orders).

          11.   After delivering products, Defendant Salib refused to allow Food Concepts to pick

up the products and deliver them to the correctional facilities who ultimately use the products. On

information and belief, Food Concepts covered this breach contract through other vendors.

                                                  2

          Case 3:19-cv-01134 Document 1 Filed 12/17/19 Page 2 of 9 PageID #: 2
       12.     On information and belief, Defendants Salib and Klayman made payments to others

and to themselves on behalf of Defendant Benjamin Foods during the time period when Defendant

Benjamin Foods was obligated to Plaintiff Food Concepts to pay for the delivered product.

       13.     Plaintiff Food Concepts, by and through counsel, demanded payment from Defendant

Klayman and Defendant Benjamin Foods. The Defendants made no response.

                             COUNT I - BREACH OF CONTRACT

       14.     Plaintiff Food Concepts incorporates by reference the allegations contained in

paragraphs 1-13.

       15.     Defendant Benjamin Foods breached its contractual obligation to pay Plaintiff Food

Concepts under the terms of the purchase orders and the agreements, and Plaintiff Food Concepts

seeks compensatory damages in the amount of $80,508.40, pre-judgment interest, and attorney fees

as provided in Paragraph 15(a) of the Distribution Agreement.

                             COUNT II - UNJUST ENRICHMENT

       16.     Plaintiff Food concepts incorporates by reference the allegations contained in

paragraphs 1- 15.

       17.     Plaintiff Food Concepts conferred a benefit on Defendant Benjamin Foods by

covering the deliveries of products from Defendant Benjamin Foods to correctional facilities so that

the food source to the inmates in these correctional facilities was not disrupted.

       18.     Defendant Benjamin Foods refused to allow Food Concepts to pick up its product

from the Pennsylvania warehouse and deliver it to the end users causing the product in some

instances to exceed the last date recommended for the use of the product while at peak quality, and

further causing Food Concepts to incur the additional cost of full filling the supply obligations to the

correctional facilities that Defendant Benjamin Foods was required to service.

                                                   3

      Case 3:19-cv-01134 Document 1 Filed 12/17/19 Page 3 of 9 PageID #: 3
       19.     Defendant Benjamin Foods was unjustly enriched by the value of the products

supplied directly by Food Concepts to the correctional facilities that were under contract to be

supplied by Defendant Benjamin Foods. It would be inequitable for Defendant Benjamin Foods to

retain these benefits without paying the amounts owed to Plaintiff Food Concepts.

                   COUNT III - NEGLIGENT MISREPRESENTATION

       20.     Plaintiff incorporates by reference the allegations contained in paragraphs 1-19.

       21.     Defendant Salib represented to Plaintiff Food Concepts that Defendant Benjamin

Foods intended to make payments to Plaintiff Food Concepts for the products purchased by

Defendant Benjamin Foods.

       22.     In reality, Defendants knew that it would not make payments to Plaintiff Food

Concepts. Defendants intended that this information would guide Plaintiff Food Concepts in

refraining from taking any action to collect prior to the transfer of assets from Benjamin Foods to

Defendants Salib, Klayman, and to others.

       23.     Because of the contractual and business relationship between Defendant Benjamin

Foods and Plaintiff Food Concepts, Defendant Benjamin Foods had a duty to refrain from deceiving

Plaintiff Food Concepts as to its intent to make payments on the amounts owed.

       24.     Plaintiff Food Concepts relied upon Defendant Benjamin Foods’ misrepresentations

that it would make payments on the amounts owed, and in good faith, Plaintiff Food Concepts

delayed its efforts to obtain payment based upon Defendant Benjamin Foods’ misrepresentations.

       25.     Defendants failed to exercise reasonable care when they communicated to Plaintiff

Food Concepts that payments would be made as owed.

       26.     Plaintiff Food Concepts was justified in relying upon Defendant Benjamin Foods’

misrepresentation because of the long-standing business relationship between Plaintiff Food

                                                4

      Case 3:19-cv-01134 Document 1 Filed 12/17/19 Page 4 of 9 PageID #: 4
Concepts, the holder of the master supply agreement with the correctional facilities, and Defendant

Benjamin Foods.

       27.     As a result of Defendants’ misrepresentations, Plaintiff Food Concepts suffered

damage in the amount of product delivered, plus the value of the product used to cover the timely

distributions of product that Defendant Benjamin Foods failed to make to correctional facilities, plus

the value of lost business.

                   COUNT IV - FRAUDULENT MISREPRESENTATION

       28.     Plaintiff incorporates by reference the allegations contained in paragraphs 1- 27.

       29.     Defendant Salib represented to Plaintiff Food Concepts that Defendant Benjamin

Foods intended to make payments to Plaintiff Food Concepts for the products purchased by

Defendant Benjamin Foods.

       30.     In reality, Defendant Benjamin Foods knew that it would not make payments to

Plaintiff Food Concepts because it was closing one or more of its warehouse facilities and laying off

workers.

       31.     On information and belief, Defendant Benjamin Foods intended Plaintiff Food

Concepts to rely on its misrepresentations in order to delay Plaintiff Food Concepts from taking steps

to collect the amounts owed until after Defendant Benjamin Foods dissolved.

       32.     Plaintiff Food Concepts relied upon Defendant Benjamin Foods’ misrepresentations

that it would make payments on the amounts owed Plaintiff Food Concepts.

       33.     Plaintiff Food Concepts was justified in relying upon Defendant Benjamin Foods’

misrepresentation because of the long-standing business relationship between Plaintiff Food

Concepts, the holder of the master supply agreement with the correctional facilities, and Defendant

Benjamin Foods.

                                                  5

      Case 3:19-cv-01134 Document 1 Filed 12/17/19 Page 5 of 9 PageID #: 5
          34.   As a result of Defendant Benjamin Foods’ misrepresentation, Plaintiff Food Concepts

suffered damage in the amount of product delivered, plus the value of the product used to cover the

timely distributions of product that Defendant Benjamin Foods failed to make to correctional

facilities, plus the value of lost business.

                            COUNT V - VOIDABLE CONVEYANCE

          35.   Plaintiff incorporates by reference the allegations contained in paragraphs 1-34.

          36.   Pursuant to the Pennsylvania Uniform Voidable Transactions Act § 5104-5105, every

conveyance made and every obligation incurred by a person who is or will be thereby rendered

insolvent is voidable as to creditors without regard to his actual intent if the conveyance is made or

the obligation is incurred without a fair consideration.

          37.   Under the Pennsylvania Uniform Voidable Transactions Act § 5104-5105, every

conveyance made without fair consideration when the person making it is engaged or is about to

engage in a business or transaction for which the property remaining in his hands after the

conveyance is an unreasonably small capital, is voidable as to creditors and as to other persons who

become creditors during the continuance of such business or transaction without regard to his actual

intent.

          38.   On information and belief, Defendant Benjamin Foods made distributions to other

vendors as a preference over Food Concepts.

          39.   On information and belief, Defendants Salib and Klayman caused Defendant

Benjamin Foods to make distributions to Defendants Salib and Klayman in amounts in which the

value of these distributions exceeded the value of the services.

          40.   As a result of these distributions, Defendant Benjamin Foods lacked sufficient funds

to pay the amounts owed to Plaintiff Food Concepts. Such actions were taken in violation of the

                                                  6

          Case 3:19-cv-01134 Document 1 Filed 12/17/19 Page 6 of 9 PageID #: 6
Pennsylvania Uniform Voidable Transactions Act.

       41.     The distributions from Defendant Benjamin Foods to Defendant Salib rendered

Defendant Benjamin Foods insolvent.

       42.     As a result of the voidable transfers made by Defendants Salib and Klayman from

Defendant Benjamin Foods, Plaintiff Food Concepts suffered consequential damages in the amount

of $80,508.40, plus incidental damages for the product required to cover delivery to the end user.

Plaintiff seeks restoration of reasonably equivalent value for these damages.

                      COUNT VI - PIERCE THE CORPORATE VEIL

       43.     Plaintiff incorporates by reference the allegations contained in paragraphs 1-42.

       44.     On information and belief, Defendant Klayman and his family are the members of

Defendant Benjamin Foods.

       45.     Under the auspices of Defendant Benjamin Foods, Defendants Klayman and Salib

made distributions to themselves and to others which left Defendant Benjamin Foods insolvent and

unable to pay the amounts owed to Plaintiff Food Concepts.

       46.     Under the auspices of Defendant Benjamin Foods, Defendant Salib made multiple

misrepresentations to Plaintiff Food Concepts by stating that Defendant Benjamin Foods intended

to pay the amounts owed to Plaintiff Food Concepts.

       47.     As the executive officers of Benjamin Foods, Defendants Klayman and Salib

exercised complete control over Defendant Benjamin Foods.

       48.     Defendants abused the corporate privilege by fraudulently distributing assets of

Defendant Benjamin Foods to others, selling some of the product delivered by Food Concepts

without paying, and making intentional misrepresentations through Defendant Benjamin Foods, all

in contravention of the right of Food Concepts to be compensated on their invoices and preventing

                                                7

      Case 3:19-cv-01134 Document 1 Filed 12/17/19 Page 7 of 9 PageID #: 7
Food Concepts from meeting delivery deadlines to correctional facilities.

        49.    Defendants actions proximately caused loss to Plaintiff Food Concepts.

        50.    The corporate veil should be pierced to hold Defendant Klayman personally liable

for Defendant Benjamin Foods’ obligations owed to Plaintiff Food Concepts.

                                     PRAYER FOR RELIEF

        WHEREFORE, Food Concepts prays for judgment against the Defendants as follows:

        A.     issue process and require the Defendants to answer or plead as required by the Federal

Rules of Civil Procedure;

        B.     entry of judgment in favor or Food Concepts against Benjamin Foods on all claims

for relief;

        C.     an order awarding Food Concepts damages in an amount over $75,000.00 that it has

sustained as a result of Benjamin Foods’s breaches in an amount according to proof;

        D.     an order of restitution in the amount equal to the reasonable value of the goods and

services Food Concepts provided to correctional facilities which benefitted Benjamin Foods;

        E.     an order of judgment in favor of Food Concepts against Defendants Salib and

Klayman for negligent misrepresentation and fraudulent misrepresentation together with a finding

of incidental damages, consequential damages, and punitive damages according to proof;

        F.     an order finding that transactions with other vendors and with Defendants Salib and

Klayman are voidable transaction under the Pennsylvania Uniform Voidable Transactions Act

§5104-5105;

        G.     an order of piercing the corporate veil making Defendant Klayman personally liable

for the the judgment entered against Benjamin Foods, LLC;

        H.     prejudgment interest at the statutory rate from the time payments came due;

                                                 8

       Case 3:19-cv-01134 Document 1 Filed 12/17/19 Page 8 of 9 PageID #: 8
       I.     an order awarding Plaintiff Food Concepts reasonable costs and attorney’s fees as

provided in the Distribution Agreement and under Pennsylvania law.

       J.     for a jury to hear this cause; and,

       K. any and all other legal and equitable relief as may be available under law the Court may

deem proper and just.

                                              Respectfully submitted,

                                              EQUITUS LAW ALLIANCE, PLLC


                                                /s/ John A. Beam
                                              John A. Beam, III, BPR #11796
                                              Desireé J.C. Goff, BPR #31136
                                              Attorneys for Plaintiff Food Concepts
                                              709 Taylor Street
                                              P.O. Box 280240
                                              Nashville, TN 37228
                                              (615) 251-3131
                                              beam@equituslaw.com
                                              goff@equituslaw.com




                                                    9

      Case 3:19-cv-01134 Document 1 Filed 12/17/19 Page 9 of 9 PageID #: 9
